PER CURIAM.
Autumn Shere Woodard seeks a belated appeal from a judgment and sentence entered in July 1995. According to Woodard, her trial attorney did not honor a timely request that an appeal be filed. The state opposes the petition, arguing that it is time barred. We disagree. See Edwards v. State, 745 So.2d 1060 (Fla. 1st DCA 1999).
The respondent’s opposition to the petition is limited to its timeliness argument and we find accordingly that petitioner is entitled to the belated appeal she seeks. Schubert v. State, 737 So.2d 1102 (Fla. 1st DCA 1998). The petition for belated appeal from judgment and sentence in Duval County case number 95-5221-CF-A is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. Fla. RApp. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial *1144court shall appoint counsel to represent petitioner on appeal.
BOOTH, MINER and KAHN, JJ., concur.